Title: To Benjamin Franklin from John Jay, 24 April 1781
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 24. April 1781.
I am told an Express will set out this Evening from hence to Paris, & tho’ I have not time say as much as I would wish, I cannot omit this Opportunity of returning you my warmest Thanks for your very friendly Letter by my Courier.
Col. Laurens informs me that on his arrival he delivered some Letters he brought from America for me to you— as none of them have as yet reached me, & your Letter makes no Mention of them, be so kind as to enquire about them, & if not already sent to forward them by some Courier to Count De Montmorin or other safe Convoyance, & by no means by the Post. You shall receive shortly another & more particular Letter from me—my Compts. to Coll. Laurens & your Grandson.
I am, dear Sir, with great Regard, Your obliged & affte. Servt.
(signed) John Jay.
His Excelly. Dr. Franklin.
